Title: From George Washington to James Mease, 20 May 1777
From: Washington, George
To: Mease, James



Sir
Head Quarters Morris Town 20th May 1777

I am favoured with yours of the 12th instant. I am informed, that Colo. Moylan has provided Frocks for his men, with which they can cover their Red Coats occasionally; if so, it takes off the objection which I had to their Uniform. But this cannot be done by the Foot, as they cannot carry a coat and Frock, you must therefore contrive to have their Coats dyed, as quick as possible.
Colo: Mason’s Regiment must have the Brown and Buff Clothing. I imagine the Troops from North Carolina will want every kind of necessary, you will therefore be making preparation for them. I am informed there are about two thousand of them. I beg you will, every now and then, call upon the secret Committee and know what accounts they have from abroad: if they are not frequently put in mind of our wants, they will perhaps forget or ever look at them. I am Sir, Your most Obedt

G. Washington

